


110 HCON 368 IH: Recognizing May 2, 2008, as the 88th

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 368
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Carson submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Recognizing May 2, 2008, as the 88th
		  anniversary of the first National Negro League baseball game.
	
	
		Whereas many separate baseball leagues, known collectively
			 as the Negro Baseball Leagues, were organized by
			 African-Americans between 1920 and 1960;
		Whereas Major League Baseball did not fully integrate its
			 leagues until July 1959;
		Whereas the skills and abilities of Negro Baseball League
			 players eventually made Major League Baseball realize the need to integrate the
			 sport;
		Whereas Andrew Rube Foster founded the
			 Negro National League on February 13, 1920, at the Paseo YMCA in Kansas City,
			 Missouri, and also managed and played for the Chicago American Giants, and
			 later was inducted into the Baseball Hall of Fame;
		Whereas the National Negro League played its first game on
			 May 2, 1920, at Washington Park, originally located 3 blocks over the White
			 River Bridge west of downtown in Indianapolis, Indiana;
		Whereas in the first National Negro League game, the
			 Indianapolis ABCs hosted the Chicago Union Giants and won by a score of
			 4–2;
		Whereas the Indianapolis ABCs, named after their sponsor,
			 the American Brewing Company, and formed at the turn of the last century,
			 played teams from around the city, including some white teams from throughout
			 Indiana;
		Whereas Charles I. Taylor founded and managed the ABCs and
			 was widely considered to be one of the best early Negro Baseball League
			 managers;
		Whereas C.I. Taylor’s eye for spotting talent discovered
			 future Hall of Fame players like Oscar Charleston, Ben Taylor, and Raleigh
			 Biz Mackey;
		Whereas the Indianapolis ABCs excelled in the Negro
			 National League, finishing second in the 1922 season with a 46–33
			 record;
		Whereas the Indianapolis ABCs played 11 seasons in the
			 Negro Baseball Leagues, from 1920 to 1926, 1931 to 1932, and 1938 to 1939, and
			 the Indianapolis Clowns played 17 seasons in the Negro Baseball Leagues, from
			 1946 to 1962;
		Whereas the Negro Baseball Leagues included exceptionally
			 talented players who played the game at its highest level;
		Whereas Henry Hank Aaron made his
			 professional debut with the Indianapolis Clowns in 1952 and was elected to the
			 Baseball Hall of Fame in 1982; and
		Whereas by achieving success on the baseball field,
			 African-American baseball teams, managers, and players helped break down color
			 barriers and integrate African-Americans into all aspects of society in the
			 United States: Now, therefore, be it
		
	
		That the Congress—
			(1)recognizes the 88th
			 anniversary of the first National Negro League baseball game, played in
			 Indianapolis, Indiana; and
			(2)recognizes the
			 teams and players of the Negro Baseball Leagues for their achievements,
			 dedication, sacrifices, and contributions to both baseball and our
			 Nation.
			
